MEMORANDUM **
Moran may not limit review of the prior determination solely to the portion of the decision unfavorable to him. See Boettcher v. Secretary of Health & Human Servs., 759 F.2d 719, 722-28 (9th Cir.1985). While the remand order directed the ALJ to obtain supplemental evidence from a vocational expert, nothing precluded the ALJ from considering other evidence. See Rice v. Sullivan, 912 F.2d 1076, 1081 (9th Cir. 1990) , superseded on other grounds, Bunnell v. Sullivan, 947 F.2d 341 (9th Cir. 1991) (en banc). Moran’s argument to this effect is belied by the fact that he submitted dozens of pages of additional medical records for consideration on remand. The relevant regulations state that where, as here, new and material evidence is submitted, prior determinations are appropriately revisited. See 20 C.F.R. § 416.1489(a)(1).
Vocational expert testimony established that Moran was able to perform a significant number of jobs in the national economy. The ALJ was free to reject additional limitations to the hypothetical suggested by Moran’s counsel because they were unsupported by the record. See Magallanes v. Bowen, 881 F.2d 747, 756-57 (9th Cir. 1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.